CONCURRING and DISSENTING OPINION BY
Judge SIMPSON.
Although I concur in the result, I respectfully dissent from the rationale employed by the majority in its thoughtful opinion. In particular, I dissent from applying a substantive analysis used for criminal sentencing purposes and double jeopardy inquiries to a procedural due process/reasonable notice issue in a civil case. See Commonwealth v. Jones, 590 Pa. 356, 912 A.2d 815 (2006) (in an appeal from a criminal sentencing, Supreme Court surveyed criminal cases and clarified that the test to be applied in determining whether an offense is a lesser included one for sentencing purposes and for double jeopardy inquiries is the same); Burger v. Bd. of Sch. Dir. of McGuffey Sch. Dist., 576 Pa. 574, 839 A.2d 1055 (2003) (procedural due process in civil context is a flexible concept and requires such procedural protections as each particular situation demands).
I agree with the majority that the procedural due process/reasonable notice inquiry in several of this Court’s past PennDOT cases needs to be clarified. Specifically, we need to clarify use of the phrase “lesser included offense” in inspection station and mechanic licensing cases, such as Department of Transportation, Bureau of Traffic Safety v. Karzenoski, 96 Pa.Cmwlth. 608, 508 A.2d 618 (1986). In Karzenoski, Penn-DOT suspended a mechanic’s inspection privileges for one year for furnishing a sticker without an inspection. On de novo appeal, the trial court credited the mechanic’s testimony that he performed the inspection but failed to affix the sticker as required. PennDOT then requested the court to modify the suspension to three months for performing a faulty inspection. The trial court declined, noting PennDOT did not charge the mechanic with performing a faulty inspection and thus the imposition of a suspension for faulty inspection would violate his due process rights.
On appeal to our Court, PennDOT challenged the trial court’s refusal to modify the suspension. In reversing, we held the trial court erred in refusing PennDOT’s request. Speaking through Judge Blatt, this Court recognized that the due process required in administrative proceedings “is afforded when the ‘accused’ is informed with reasonable certainty of the substance of the charges against him so that he may adequately prepare his defense.” 508 A.2d at 621 (citations omitted). The Court stated (with emphasis added)
While we appreciate the trial court’s due process concerns, we do not believe that the appellee’s right of notice would have been infringed by granting the Department’s request for modification.... Our review of the record here satisfies us that the faulty inspection charge arises from the same underlying conduct as the original charges and that it is not of a different kind than those charges, but merely of a different degree. We believe, therefore, that the faulty inspection offense is simply a lesser included offense in the charge of furnishing a sticker without an inspection. *60Consequently, we conclude that the ap-pellee was adequately informed that the charge of faulty inspection could possibly be brought against him and that a modification of his suspension to comport with his admitted violation was appropriate.
508 A.2d at 621 (citations omitted).
Like the majority, I conclude that deeming a charge a “lesser included offense” unnecessarily detracts from the reasonable notice analysis in these licensing cases. Like the majority, I disapprove of the “lesser included offense” language in this context, and I would decline to apply it in the future. Unlike the majority, however, I would not inject a criminal law “statutory-elements approach” to lesser included offenses into a civil procedural due process/reasonable notice analysis.
Instead, I would utilize a straight procedural due process analysis as follows. The concept of due process is a flexible one and imposes only such procedural safeguards as the situation warrants. LaFarge Corp. v. Dep't, 557 Pa. 544, 735 A.2d 74 (1999); Fountain Capital Fund, Inc. v. Pa. Secs. Comm’n, 948 A.2d 208 (Pa.Cmwlth.2008), appeal denied, 600 Pa. 765, 967 A.2d 961 (2009). Due process notice requirements are flexible and non-technical, such that no particular form of notice or procedure is necessary. Harrington v. Dep’t of Transp., Bureau of Driver Licensing, 563 Pa. 565, 763 A.2d 386 (2000). Where a constitutionally protected property or liberty interest is at stake, due process requires sufficient notice of the conduct that forms the basis for a deprivation so that the respondent may adequately prepare a defense. Id. Demonstrable prejudice is a key factor in assessing whether procedural due process was denied. State Dental Council & Examining Bd. v. Pollock, 457 Pa. 264, 318 A.2d 910 (1974).
The seminal case addressing due process is Mathews v. Eldridge, 424 U.S. 319, 96 S.Ct. 893, 47 L.Ed.2d 18 (1976). Factually, Mathews concerned the Social Security Administration’s decision to discontinue cash benefits without affording the recipient a pre-decisional hearing. The United States Supreme Court rejected the recipient’s claim that due process required the agency to hold a hearing prior to terminating benefits. In doing so, the Court considered what process is due an individual before a property interest may be affected by government action. It identified three factors that must be considered in formulating the process due: the private interest affected by the government action; the risk of erroneous deprivation of such interest through the procedures used and the probable value, if any, of additional or substitute procedural safeguards; and finally, the government’s interest, including the function involved and the administrative burdens that additional or substitute procedural requirements would entail. Id. at 335, 96 S.Ct. 893.1
Employing a Mathews analysis to Penn-DOT’s request for faulty inspection suspensions here, I note the following: the private interests at stake are two-month suspensions of safety inspection licenses for the station and the mechanic; there is great probable value in requiring specification of all lesser charges at issue as an additional safeguard; and, the administrative burden in requiring the additional safeguard is slight, as PennDOT routinely does this. See Reproduced Record at 8a.
In a driver’s license suspension case, our Supreme Court in Harrington also considered whether the licensee proved prejudice from the challenged notice. The Court *61stated, “Other than by overt generalization, Harrington fails to indicate why formal notice of details with which he was already intimately familiar was essential to his understanding and the preparation of his defense.” Harrington, 563 Pa. at 576, 768 A.2d at 892.
I agree with the Supreme Court that demonstrable prejudice is a key factor in assessing whether due process is denied. Pollock. The current appeal, however, is in an unusual procedural posture. In particular, the licensees have been precluded from filing briefs, and the Court therefore lacks their position on the issue of prejudice. As a result, I would not base a decision on prejudice in this case, but, unlike the majority, I would make clear that prejudice is part of the analysis.
Based on a procedural due process analysis, I would affirm the trial court’s refusal to impose two-month safety inspection license suspensions on the station and mechanic.
President Judge LEADBETTER joins in this dissent.

. The Court ultimately held the agency’s post-deprivation procedures sufficiently safeguarded the recipient's property interest in continued benefits.